Exhibit 10.3

 

AMENDED AND RESTATED

TIDEWATER INC.

1992 STOCK OPTION AND

RESTRICTED STOCK PLAN

 

(Effective November 29, 2001)

 

WHEREAS, Tidewater Inc., a Delaware corporation (the “Company”), amended and
restated the Tidewater Inc. 1992 Stock Option and Restricted Stock Plan (the
“Plan”) effective July 27, 2001;

 

WHEREAS, the Company further authorized an amendment to the Plan on September
27, 2001 to extend the post-retirement exercise period of options granted under
the Plan on July 21, 1995 to non-employee directors and to allow for the
extension of the post-retirement exercise period of options granted under the
Plan to William C. O’Malley on March 26, 1996;

 

WHEREAS, the Company now wishes to further amend the Plan to allow the Board of
Directors or the Compensation Committee of the Board to determine the
post-termination exercise period for options granted under the Plan;

 

NOW, THEREFORE, pursuant to the power reserved to the Board in Section 21 of the
Plan, Section 10 of the Plan entitled “Exercise of Options” and Section 11 of
the Plan entitled “Automatic Grants to Non-Employee Directors” are hereby
amended to read as set forth herein and, as amended, the Plan is hereby restated
to reflect such amendments and to read in its entirety as follows:

 

1. Purpose

 

The purpose of the 1992 Stock Option and Restricted Stock Plan (the “Plan”) is
to promote the interests of Tidewater Inc. (the “Company”) and its shareholders
by attracting and retaining directors and key employees capable of furthering
the future success of the Company and by providing such persons an additional
incentive through stock ownership to continue and increase their efforts with
respect to the Company or its subsidiaries. The Plan provides for granting such
persons (a) options for the purchase of Common Shares of the Company (the
“Shares”) and (b) Shares which are both restricted as to transferability and
subject to a substantial risk of forfeiture (“Restricted Shares”).

 

2. Administration

 

The Plan shall be administered by a committee (the “Committee”) consisting of
not less than two Directors appointed by the Board of Directors, each of whom
shall (a) qualify as a “non-employee director” under Rule 16B-3 under the
Securities Exchange Act of 1934, as in effect August 15, 1996 and (b) qualify as
an “outside director under Section 162 (m) of the Internal Revenue Code of 1986,
as amended. Unless otherwise determined by the Board or required by the Plan,
the Compensation Committee of the Board of Directors shall be the Committee.
Subject to the limitations and conditions hereinafter set forth, the

 

1



--------------------------------------------------------------------------------

Committee shall have authority to grant options hereunder, to determine the
number of Shares for which each option shall be granted and the option price or
prices, to make awards of Restricted Shares, to determine the number of
Restricted Shares to be granted, and to establish in its discretion the
restrictions to which any such Restricted Shares shall be subject. The Committee
shall have full power to construe and interpret the Plan, to establish and amend
rules for its administration, and to establish in its discretion terms and
conditions applicable to the exercise of options and the grant of Restricted
Shares.

 

3. Shares Subject to the Plan

 

The Shares to be transferred or sold pursuant to the grant of Restricted Shares
or the exercise of options granted under the Plan shall be authorized Shares,
and may be issued Shares reacquired by the Company and held in its treasury or
may be authorized but unissued Shares. Subject to adjustment as provided in
Section 19 hereof, the aggregate number of Shares to be granted as Restricted
Shares or to be delivered upon the exercise of options granted under the Plan
shall not exceed 2,200,000 shares.

 

If an option expires or terminates for any reason during the term of the Plan
and prior to the exercise in full of such option, or if Restricted Shares are
forfeited as provided in the grant of such Shares, the number of Shares
previously subject to but not delivered under such option or grant of Restricted
Shares shall be available for the grant of options or Restricted Shares
thereafter.

 

4. Eligibility

 

Options or Restricted Shares may be granted from time to time to key employees,
including officers, of the Company and any subsidiary (“eligible, employees”),
as defined in this Section 4, and options shall be granted automatically to
non-employee Directors as provided in Section 11 hereof. From time to time, the
Committee shall designate from such eligible employees those who will be granted
options or Restricted Shares and, in connection therewith, the number of Shares
to be covered by each grant of options or Restricted Shares. Persons granted
options are referred to hereinafter as “optionees,” and persons granted
Restricted Shares are referred to hereinafter as “grantees.” Nothing in the
Plan, or in any grant of options or Restricted Shares pursuant to the Plan,
shall confer on any person any right to continue in the employ of the Company or
any of its subsidiaries, nor in any way interfere with the right of the Company
or any of its subsidiaries to terminate the person’s employment at any time.

 

The term “subsidiary” shall mean any corporation now existing or hereafter
organized or acquired (other than the Company) ‘in an unbroken chain of
corporations beginning with the Company if, at the time of the granting of the
option, each of the corporations (including the Company) other than the last
corporation in the unbroken chain owns stock possessing 40% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain; provided that, for all purposes in connection with the grant or
exercise of ISOs, as defined in Section 5 below, “50%” shall be substituted for
“40%” in the above definition.

 

2



--------------------------------------------------------------------------------

PROVISIONS RELATING TO OPTIONS

 

5. Character of Options

 

It is the intent of the Plan that options granted hereunder shall be incentive
stock options (“ISOs”) as such term is defined in Section 422A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), to the extent
and only to the extent that such options are so identified in writing in the
stock option agreement relating thereto. All options not identified as ISOs at
the time of grant are intended to be “nonqualified” or “nonstatutory” stock
options which are not ISOs.

 

6. Stock Option Agreement

 

Each option granted under the Plan shall be evidenced by a stock option
agreement which shall be executed by the Company and by the person to whom the
option is granted and which shall identify as an ISO any option intended to be
such. The agreement shall contain such terms and provisions, not inconsistent
with the Plan, as shall be determined by the Committee.

 

7. Limitation on ISO Grants

 

The aggregate fair market value (determined on the date the ISO is granted) of
the Shares with respect to which ISOs are exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.

 

8. Option Exercise Price

 

The price per Share to be paid by the optionee on the date an option is
exercised shall be not less than the fair market value of one Share on the date
the option is granted, provided that if the option granted is an ISO and if the
optionee, on the date of the option grant, owns (within the meaning of Section
425 (d) of the Code) stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any subsidiary thereof, the
price per Share to be paid by the optionee at the time an option is exercised
shall be not less than 110W of the fair market value of one Share on the date
the option is granted.

 

For purposes of this Plan, the term “fair market value” of a Share shall be the
closing selling price thereof on the consolidated transaction reporting system
for New York Stock Exchange issues on the date of reference or, if no Shares are
traded on that date, the most recent date on which Shares are traded, provided
that such determination of fair market value for ISOs shall comply with
regulations issued by the Secretary of the Treasury for the purposes of
determining fair market value of securities subject to an ISO plan under Section
422A of the Code.

 

3



--------------------------------------------------------------------------------

9. Option Term

 

The period after which options granted under the Plan may not be exercised shall
be determined by the Committee with respect to each option granted, but may not
exceed ten years from the date on which the option is granted, subject to the
third paragraph of Section 10 hereof, provided that in the case of any ISO
granted to any optionee who, on the date of the option grant, owns (within the
meaning of Section 425 (d) of the code) stock possessing more than 1O% of the
total combined voting power of all classes of stock of the Company or any
subsidiary thereof, the maximum such option period shall be five years rather
than ten years.

 

10. Exercise of Options

 

The time or times at which or during which options granted under the Plan may be
exercised, and any conditions pertaining to such exercise or to the vesting in
the optionee of the right to exercise options, shall be determined by the
Committee in its sole discretion.

 

No option granted under the Plan shall be assignable or otherwise transferable
by the optionee, either voluntarily or involuntarily, except (a) by will, (b) by
the laws of descent and distribution, (c) in the case of non-qualified stock
options only, if permitted by the Committee and so provided in the stock option
agreement or an amendment thereto, (i) pursuant to a domestic relations order,
(ii) to family members, a family partnership or trust for the benefit of family
members, or (iii) a to charitable institutions.

 

For employee optionees, an option shall lapse if an optionee’s employment by the
Company or a subsidiary is terminated for any reason, provided that the option
may thereafter be exercised, to the extent it was exercisable on the date of
termination of employment, for such a period of time, not to exceed five years,
as the Committee or Board shall specify. However, in no event may any option be
exercised by anyone after the later of (a) the final date upon which the
optionee could have exercised it had the optionee continued in the employment of
the Company or its subsidiaries to such date, or (b) one year after the
optionee’s death.

 

An option may be exercised only by a notice in writing complying in all respects
with the applicable stock option agreement. Such notice may instruct the Company
to deliver Shares due upon the exercise of the option to any registered broker
or dealer approved by the Company (an “approved broker”) in lieu of delivery to
the optionee. Such instructions shall designate the account into which the
Shares are to be deposited. The optionee may tender such notice, properly
executed by the optionee, together with the aforementioned delivery
instructions, to an approved broker. The purchase price of the Shares as to
which an option is exercised shall be paid in cash or by check, except that the
Committee may, in its discretion, allow such payment to be by surrender of
unrestricted Shares (at their fair market value on the date of exercise), or by
a combination of cash, check and unrestricted Shares.

 

4



--------------------------------------------------------------------------------

The obligation of the Company to deliver Shares upon such exercise shall be
subject to all applicable laws, rules and regulations, and to such approvals by
governmental agencies as may be deemed appropriate by the Committee, including,
among others, such steps as counsel for the Company shall deem necessary or
appropriate to comply with requirements of relevant securities laws. Such
obligation shall also be subject to the condition that the Shares reserved for
issuance upon the exercise of options granted under the Plan shall have been
duly listed on any national securities exchange which then constitutes the
principal trading market for the Shares.

 

11. Automatic Grants to Nonemployee Directors

 

During each year of the term of this Plan, each Director who is not then an
employee of the Company or any subsidiary shall receive on the date of the
annual shareholders meeting options to purchase 1,000 Shares. Each such option
shall have a term of ten years and must be exercised within one year of
termination of service as a Director, except that, in the event of termination
of Board service as a result of retirement (at age 65 or later or after having
completed five or more years of service on the Board), options granted to
non-employee Directors under the Plan on the day of the 1995 and 1996 annual
meetings of stockholders of the Company (and remaining outstanding on the date
of this amendment to the Plan to extend the post-retirement exercise period) may
be exercised within five years from the date of termination of Board service,
but no later than ten years after the date of grant. Each such option shall
become exercisable six months after the date of grant. The price per Share to be
paid by the holder of such an option shall equal the fair market value of one
Share on the date the option is granted. The purchase price of the Shares as to
which such an option is exercised shall be paid only in cash or by certified or
bank check. Any Director holding options granted under this Section 11 who is a
member of the Committee shall not participate in any action of the Committee
with respect to any claim or dispute involving such Director.

 

PROVISIONS RELATING TO RESTRICTED SHARES

 

12. Granting of Restricted Shares

 

The Committee may grant Restricted Shares to eligible employees at any time. In
granting Restricted Shares, the Committee shall determine in its sole discretion
the period or periods during which the restrictions on transferability
applicable to such Shares will be in force (the “Restricted Period”). The
Restricted Period may be the same for all such Shares granted at a particular
time or to any one grantee or may be different with respect to different
grantees or with respect to various of the Shares granted to the same grantee,
all as determined by the Committee in its sole discretion.

 

Each grant of Restricted Shares under the Plan shall be evidenced by an

 

5



--------------------------------------------------------------------------------

agreement which shall be executed by the Company and by the person to whom the
Restricted Shares are granted. The agreement shall contain such terms and
provisions, not inconsistent with the Plan, as shall be determined by the
Committee.

 

13. Restrictions on Transferability

 

During the Restricted Period applicable to each grant of Restricted Shares, such
Shares may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, a grantee’s eventual
right, if any, to such Shares may not be assigned or transferred except by will
or by the laws of descent and distribution. The restrictions on the
transferability of Restricted Shares imposed by this Section are referred to in
this Plan as the “Transferability Restrictions.”

 

14. Determination of Vesting Restrictions

 

With respect to each grant of Restricted Shares, the Committee shall determine
in its sole discretion the restrictions on vesting which will apply to the
Shares for the Restricted Period, which restrictions, as initially determined
and as they may be modified pursuant to the Plan, are referred to hereinafter as
the “Vesting Restrictions.” By way of illustration but not by way of limitation,
any such determination of Vesting Restrictions by the Committee may provide (a)
that the grantee will not be entitled to any such Shares unless he or she is
still employed by the Company or its subsidiaries at the end of the Restricted
Period; (b) that the grantee will become vested in such Shares according to such
schedule as the Committee may determine; (c) that the grantee will become vested
in such Shares in any combination of the foregoing or under such other terms and
conditions as the Committee in its sole discretion may determine; and (d) how
any such Vesting Restrictions will be applied, modified or accelerated in the
case of the grantee’s death, total and permanent disability (as determined by
the Committee), or retirement.

 

15. Manner of Holding and Delivering Restricted Shares

 

Unless the Committee shall otherwise determine, each certificate issued for
Restricted Shares granted hereunder will be registered in the name of the
grantee and will be held by the Company with a stock power executed in blank by
the grantee covering such Shares. The certificates for such Shares will remain
in the possession of the Company until the earlier of the end of the applicable
Restricted Period or, if the Committee has provided for earlier termination of
the Transferability Restrictions following a grantee’s death, total and
permanent disability, retirement, or earlier vesting of such Shares, such
earlier termination of the Transferability Restrictions. At whichever time is
applicable, the certificates representing the number of such Shares to which the
grantee is then entitled will be delivered to the grantee free and clear of the
Transferability Restrictions, provided that in the case of a grantee who is not
entitled to receive the full number of such Shares evidenced by the certificates
then being released from escrow

 

6



--------------------------------------------------------------------------------

because of the application of the Vesting Restrictions, such certificates will
be canceled, and anew certificate representing the Shares, if any, to which the
grantee is entitled pursuant to the Vesting Restriction, will be issued and
delivered to the grantee, free and clear of the Transferability Restrictions.

 

16. Transfer in the Event of Death, Disability or Retirement

 

Notwithstanding a grantee’s death, total and permanent disability, or
retirement, the certificates for his or her Restricted Shares will remain in the
possession of the Company and the Transferability Restrictions will continue to
apply to such Shares unless the Committee determines otherwise. Upon the
termination of the Transferability Restrictions, either upon any such
determination by the Committee or at the end of the Applicable Restricted
Period, as the case may be, the portion of such grantee’s Restricted Shares to
which he or she is entitled, determined pursuant to his or her applicable
Vesting Restrictions, will be awarded and delivered to the grantee or to the
person or persons to whom the grantee’s rights, if any, to the Shares shall pass
by will or by the applicable law of descent and distribution, as the case may
be.

 

17. Limitations on obligation to Deliver Shares

 

The Company shall not be obligated to deliver any Restricted Shares free and
clear, of the Transferability Restrictions until the Company has satisfied
itself that such delivery complies with all laws and regulations by which the
Company is bound. Furthermore, prior to receiving delivery of any Restricted
Shares free of the Transferability Restrictions, the grantee or other person
entitled to receive such Shares must pay the Company an amount equal to the
taxes, if any, which the Company is required to withhold due to such delivery.

 

GENERAL PROVISIONS

 

18. Shareholder Rights.

 

Except for the Transferability Restrictions, a grantee of Restricted Shares
shall have all the rights of a holder of the Shares, including the right to
receive dividends paid on such Shares and the right to vote such Shares at
meetings of shareholders of the Company. However, no optionee shall have any of
the rights of a shareholder with respect to any Shares unless and until he or
she has exercised his or her option with respect to such Shares and has paid the
full purchase price therefor.

 

19. Changes in Shares

 

The aggregate number of Shares for which options or Restricted Shares may be
granted or options exercised, the maximum number of Shares which, with respect
to any one person at any time, may be subject to restrictions or subject to
unexercised and outstanding options, and the number of Shares subject to each
outstanding option or Restricted Share grant and option prices per share shall
be

 

7



--------------------------------------------------------------------------------

subject to appropriate adjustment for any changes in the number of outstanding
Shares resulting from a merger, recapitalization, stock exchange, stock split,
stock dividend, corporate division or other change in the Company’s corporate or
capital structure.

 

20. Change of Control

 

(a) This Section 20 has been amended, effective October 1, 1999 (the
“Amendment”) to read as provided herein. However, to the extent that (and only
to the extent that) any right to which a grantee of outstanding options or
restricted stock under the Plan is entitled prior to the effective date of the
Amendment (whether under the Plan, related agreements, amendments thereto, or
interpretations by the Compensation Committee) would be detrimentally affected
by the Amendment, the Amendment shall not apply. By way of illustration, and not
limitation, the following interpretations of the Compensation Committee with
respect to an “Acceleration Date”, as defined in the Plan (and related
agreements and amendments thereto) prior to the Amendment, remain in full force
and effect: (i) the 30-day exercisability period following an Acceleration Date
shall not be affected by the termination of employment of an optionee on the
Acceleration Date or during such 30-day period, and (ii) all outstanding
options, both non-qualified and incentive, shall be accelerated and become
exercisable in full at the Acceleration Date (and to the extent, if any,
required by section 422(d) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), accelerated incentive stock options shall thereby
become non-qualified stock options).

 

(b) Notwithstanding any other provision of the Plan (or any provision of any
agreement with respect to any grant hereunder), immediately prior to any Change
of Control of the Company (as defined in Section 20(d) hereof), all stock
options (whether non-qualified or incentive and whether granted to an employee
or to a nonemployee Director) which are then outstanding hereunder shall become
fully vested and exercisable and all Transferability Restrictions and Vesting
Restrictions on Restricted Shares then outstanding hereunder shall automatically
lapse and be deemed waived. As used in the immediately preceding sentence,
“immediately prior” to the Change of Control shall mean sufficiently in advance
of the Change of Control to permit the grantee to take all steps reasonably
necessary (i) if an optionee, to exercise any such option fully and (ii) to deal
with the Shares purchased under any such option and any formerly Restricted
Shares on which restrictions have lapsed so that both types of Shares may be
treated in the same manner in connection with the Change of Control as the
Shares of other shareholders. To the extent, if any, required by section 422(d)
of the Code, incentive stock options which become exercisable immediately prior
to a Change of Control pursuant to this Section 20(b) shall thereby become
non-qualified stock options. Notwithstanding any other provision of the Plan (or
any provision of any agreement with respect to any grant hereunder), (i) any
stock option which becomes exercisable pursuant to this Section 20(b) shall
remain exercisable until the earlier of the end of the option term or the lapse

 

8



--------------------------------------------------------------------------------

of the option, and (ii) any lapse and deemed waiver of Transferability
Restrictions and Vesting Restrictions on Restricted Shares pursuant to this
Section 20(b) shall be a permanent lapse and deemed waiver of such restrictions.

 

(c) If any corporation, person or other entity (other than the Company) makes a
tender offer or exchange offer for shares of the Company’s common stock pursuant
to which purchases are made (an “Offer”), then from and after the date of the
first purchase of the Company’s common stock pursuant to the Offer (the
“Acceleration Date”), all outstanding options shall automatically become fully
exercisable and the Transferability Restrictions and Vesting Restrictions on
Restricted Shares shall automatically be deemed waived by the Company, without
the necessity of any action by any person, for a period of 30 calendar days
following the Acceleration Date. Subject to the other provisions of this Section
20, following the expiration of the 30-day period, any options not exercised and
any shares of the Company’s common stock issued hereunder not tendered or
exchanged shall again be subject to the terms and conditions applicable prior to
the Offer.”

 

(d) As used in this Section 20, “Change of Control” shall mean:

 

(i) the acquisition by any “Person” (as defined in Section 20(e) hereof) of
“Beneficial Ownership” (as defined in Section 20(e) hereof) of 30% or more of
the outstanding Shares of the Company’s Common Stock, $0.10 par value per share
(the “Common Stock”) or 30% or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that for purposes of
this subsection (d)(i), the following shall not constitute a Change of Control:

 

(A) any acquisition (other than a “Business Combination” (as defined in Section
20(d)(iii) hereof) which constitutes a Change of Control under Section
20(d)(iii) hereof) of Common Stock directly from the Company,

 

(B) any acquisition of Common Stock by the Company or its subsidiaries,

 

(C) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

 

(D) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section
20(d)(iii) hereof; or

 

(ii) individuals who, as of the effective date of the Amendment, constitute the
Board (the “Incumbent Board” cease for any reason to constitute at least a
majority of the Board; provided, however, that any

 

9



--------------------------------------------------------------------------------

individual becoming a director subsequent to the effective date of the Amendment
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or

 

(iii) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination,

 

(A) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 20(e) hereof), and

 

(B) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

(C) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(e) As used in Section 20(d) hereof, the following words or terms shall have the
meanings indicated:

 

(i) Affiliate: “Affiliate” (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

 

10



--------------------------------------------------------------------------------

(ii) Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect
to a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (i) the power
to vote, or direct the voting of, the security, and/or (ii) the power to dispose
of, or to direct the disposition of, the security.

 

(iii) Person: “Person” shall mean a natural person or company, and shall also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that “Person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

 

(iv) Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination (as defined in Section 20(d)(iii) hereof),
“Post-Transaction Corporation” shall mean the Company after the Change of
Control. If a Change of Control includes a Business Combination,
“Post-Transaction Corporation” shall mean the corporation resulting from the
Business Combination unless, as a result of such Business Combination, an
ultimate parent corporation controls the Company or all or substantially all of
the Company’s assets either directly or indirectly, in which case,
“Post-Transaction Corporation” shall mean such ultimate parent corporation.

 

21. Amendment and Discontinuance

 

The Board of Directors may alter, suspend, or discontinue the Plan.

 

22. Governing Law

 

The Plan shall be applied and construed in accordance with and governed by the
law of the State of Delaware, to the extent such law is not superseded by or
inconsistent with federal law.

 

11



--------------------------------------------------------------------------------

23. Effective Date and Duration of Plan

 

The Plan shall become effective only if approved by the holders of a majority of
the Company’s Shares outstanding and entitled to vote at the annual meeting of
stockholders and if so approved shall be effective from the date of such
meeting. The term during which options and Restricted Shares may be granted
under the Plan shall expire ten years after the date the Plan became effective.

 

24. Withholding

 

At any time that a participant is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the issuance of shares of Common Stock upon exercise of an option or upon the
lapse of restrictions on shares of restricted stock, the participant may satisfy
this obligation in whole or in part by electing (the “Election”) to have the
Company withhold shares of Common Stock having a value up to the amount of the
maximum applicable tax under federal (including FICA), state and local law;
provided, however, that the Committee shall have the right to disapprove of any
portion of a participant’s Election that is in excess of the amount required to
be withheld under applicable income tax laws. The value of the shares to be
withheld shall be based on the fair market value of the Common Stock on the date
that the amount of tax to be withheld is required to be determined (the “Tax
Date”).

 

Each Election must be made prior to the Tax Date. The Committee may disapprove
of any Election as provided above or may suspend or terminate the right to make
Elections. If a participant makes an election under Section 83 (b) of the
Internal Revenue Code with respect to shares of restricted stock, an Election is
not permitted to be made and the participant is required to pay the amount of
the withholding tax liability to the Company in cash.

 

This Amended and Restated Plan is executed effective November 29, 2001.

 

TIDEWATER INC. By:  

/s/ Cliffe F. Laborde

--------------------------------------------------------------------------------

    Cliffe F. Laborde     Executive Vice President,     Secretary and General
Counsel

 

12